Title: To George Washington from Major General Philip Schuyler, 10 June 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany June 10th 1776.

At Nine this Morning I arrived from Fort George having left that Yesterday in Consequence of the Information Contained in a Letter & Paper sent Me by the Committee of this City & County, Copies of which I do Myself the Honor to inclose You.
I was apprehensive That Something of this Kind would happen, as Your Excellency will perceive by recurring to some of my former Letters, I shall do Every Thing in my Power to prevent the Savages from Succeeding, and If Daytons Regiment with the Militia of Tryon & this County drive them off as I hope they will, I propose to take Post at Fort Stanwix as soon as I shall be in a Condition to do It, by the Arrival of Cannon Ammunition & Intrenching Tools, having None of Either here.

I am informed that Captain Foster his Troops & the Indians that Joined him, retired on General Arnold’s Approach, failing of Success, their Necessity will oblige them to turn Elsewhere in Search of Subsistance, probably the Mohawk River.
Your Excellencys Favor of the 7th instant I have this Moment received, I am happy that Captn Wilkinson’s Conjectures were not realized.
I assure you my Dear Sir That I do all in my Power to forward & arrange Matters; Such a Variety of Business crouds upon Me, That I hardly know which to take in Hand first, a steady Perseverance will however I hope Carry me thro’, And If I can find Time I will repair to Canada, Tho I hope and beleive General Sullivan will put our Affairs in good Order, seconded by Generals Arnold & Thompson who are also indefatigable. Genl Thomas died on the Second instant.
So far from being able to procure two Thousand Indians to join Us I shall be extremely happy If we can prevent them from acting against Us, and I beleive Nothing will do It but the spirited Measure I proposed in my last of the 8th instant to Congress & the taking Post at Fort Stanwix.
If any Militia should come up, I shall Certainly Employ them on the Communication & send on the Troops, I have Already Ordered three Companies of Van Schaicks from Tyonderoga, As the Exchanged Prisoners were to be Employed there. But if the Militia should take It in their Heads to leave Fort George, Tyonderoga &ca. It will be difficult to Carry on the Provisions for the Army.
Yesterday Morning upwards of an hundred Barrels of Flour left Fort George, I suppose thrice that Quantity left It to Day & by Saturday next I expect fifteen hundred Barrels will be sent, together with three hundred Barrels Pork lately arrived here, After which None will be left unless a fresh Supply comes from New York, which I hope will be the soonest possible.
I do not wish That Lady Johnson should be permitted to go to any Place where she may Escape, as her Detention may induce her Husband to seek an Accommodation. I am Dr Sir with Every Sentiment of Esteem & Respect Your Excellency’s Most Obedt Humble servt

Ph: Schuyler



I believe I shall be under the necessity of going Into Tryon County myself.

